 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDContinental Pet Technologies,Division of Contmental Can Company,IncandRosie C ReynaandDeborah F BakerCases 26-CA-12027 and26-CA-12043September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 30 1987 Administrative LawJudge Richard J Linton issued the attached decilionThe Respondent filed exceptions and a supporting brief and the General Counsel filed an answenng briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings t andconclusionsand to adopt the recommendedOrder 2The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingemployee Rosie C Reyna because of the referencesto the Union and an election in two anonymous letters it received in February 1987 The Respondentexcepted to this finding asserting that it wouldhave discharged Reyna regardless of those references because of the nature of the complaints in theletters and because of her past course of conductinvolving similar complaintsWe agree with thejudge that the Respondents discharge of Reynaviolated Section 8(a)(3) of the Act Further wefind that the Respondents admission that it discharged Reyna in part for the complaints about herterms and conditions of employment in the February 1987 letters establishes that Reyna s dischargeindependently violated Section8(a)(1) 3'The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The Respondent noted in its brief to the Board that subsequent to thejudge s decision the Respondent and discrimmatee Deborah Baker entered into a settlement agreement and that consequently the Respondentwas not excepting to the judge s findings concerning Baker Accordinglyin the absence of exceptions we affirm the judge s decision concerningthe discharge of Baker8 Chairman Stephens agrees with Member Johansen that the Respondent violated Sec 8(a)(1) of the Act but finds it unnecessary to reach themerits of the 8(a)(3) allegation as the remedy for this violation is essentialty the same as that for the 8(a)(1) violationMember Cracraft JoinsMember Johansen in his adoption of the judge s finding that the Respondent violated Sec 8(a)(3) of the Act but does not pass on whetherthe Respondent independently violated Sec 8(a)(1) as wellReyna who is white had a history of complaining about the black supervisors and employees inher department Her first serious complaints beganinMay 1986 4 when she alleged that a black supervisor was sexually harassing her daughter The Respondent investigated this allegation but could findno evidence to support it In July Reyna complained that the blackmusic being played at herwork station made her nervous In response to hercomplaint the Respondent banned radios from theareaTwo months later in September Reyna received an oral warning concerning certain unproductive statements she made about the productivity of a black supervisor Shortly thereafter Reynainformed the Respondent that the supervisor whohad given her the warning had told other employees that Reyna had beenwritten upAs a resultof Reyna s complaint the Respondent told the supervisor that he should not discuss disciplinary actionswith employees In late September the Respondent received three anonymous letters in itsDirect Line suggestion box alleging sexual harassment by one of the black supervisors The Respondent investigated the complaints and determined them to be meritless It then sent the lettersfor a handwriting analysis and found that the letters had been written by Reyna No action wastaken against Reyna at that time although the Respondent did post a notice to all employees concerning the letters indicating that false and maltcious allegations would result in terminationIn January and early February 1987 Reyna complained that black shift leaders were showing favoritismbased on race among the employees inher departmentAgain the Respondent found nomerit in this allegation but took no action againstReyna Also in February 1987 the Respondent received two additional unsigned letters Again theseletterswere sent for handwriting analysis and weredetermined to have been coauthored by Reyna andfellow employee Deborah Baker The letters complained of among other things brutality by blackshift leaders favoritism by the black supervisorstoward black employees and harassment by blacksupervisors of white employees The letters also referred to a union election and the necessity ofhaving another election to remedy the situationShortly after receiving these letters the Respondent discharged ReynaThe General Counsel asserts that Reyna was discharged because of the references in the letters toan election and that her discharge thus violatedSection 8(a)(1) and (3) of the Act The Respondentmaintains that it did not discharge Reyna because4All dates are in 1986 unless otherwise noted291 NLRB No 42 CONTINENTAL CAN COof the election references but because of the cumulative effect of her past conduct and the viciousness of the allegations in the February 1987 lettersThe judge found and we agree that the Respondent swillingnessto tolerate such behavior fromReyna for 9 months until her remarks included references to an election indicated that it was thethreat of a union election and not racism that immediately motivated Reyna s termination 5In addition and in any event the Respondentadmits that it discharged Reyna in substantial partbecause of her allegations in the February 1987 letters that the black shift leaders were engaged in favontismharassmentand discrimination againstcertainwhite employeesWe find that admissionestablishesan independent violation of Section8(a)(1)These complaints address Reyna s and hercoauthors concerns about how they and other employeeswere being treated by some of the Respondent s supervisory personnel, and as such constituteprotected concerted activity, unless theywere pursued in a manner that strips them of theAct s protectionThe question becomes thenwhether Reyna s conduct has lost that protectionbecause of a racially hostile attitudeThe Board has long held that protected conductwill lose that protection only if it is offensive defamatory or opprobriousand not if it is merelyintemperate inflammatory or insultingContainerCorp of America244 NLRB 318 321-322 (1979)Although we in no way condone racially derogatory remarks or imply that an employer may neverdischarge an employee for such behavior we findthat the statements in the February 1987 letters,even in light of Reyna s earlier racial statements 6are not so offensive that they lose the protection oftheActCompareCaterpillarTractorCo276NLRB 1323 1324 (1985) (employees discharge notunlawful where his graphic cartoon depiction of asupervisor was vulgar offensive and defamatory)Accordinglywe find that by discharging Reynathe Respondent has violated Section 8(a)(1) and (3)of the Act5We note that the judge in finding a discriminatory motivation forReyna s discharge erroneously stated that because he disbelieved the Respondent s proffered reason for Reyna s discharge the opposite proposelion must be true and concluded that the union election references in theFebruary 1987 letters were the motivating factors in her termination TheBoard has long held that credibility resolutions are properly used to resolve issues of factMotivation in the absence of direct evidence is generally established through inference from the record as a wholeHeathInternational196 NLRB 318 (1972)B Even though many of Reyna s edrller statements included racial referencesmost of those statements constituted complaints about workingconditions In fact on at least two occasions the Respondent took stepsto correct the conditions that were the subjects of Reyna s complaintsAccordingly we do not find that Reyna s past conduct was so egregiousthat itcauses the conduct for which she was discharged to lose the protection of the ActORDER291The National LaborRelations Boardadopts therecommended Order of the administrative lawjudge and orders that the Respondent ContinentalPetTechnologiesDivision of Continental CanCompany Inc, Olive Branch Mississippi its officers, agents successors, and assigns shall take theaction set forth in the OrderMargaret Guill Brakebusch Esqfor the General CourtselDiane E Stanton EsqandEdward M Cherof Esq (Jackson Lewis Schnitzler & Krupman)of Atlanta Georgiafor the RespondentRosie C ReynaofHornLakeMississippifor herselfDeborah Faye Bakerof ColliervilleTennessee for herselfDECISIONSTATEMENT OF THE CASERICHARD J LINTON Administrative Law Judge Thisisa discharge case The bottom line finding I make isthatRespondent unlawfully fired Rosie C Reyna andDeborah F Baker in March 1987 I order Respondent tooffer them immediate reinstatement and to pay thembackpay with interestThis case was tried beforeme inMemphis Tennesseeon 12-13 August 198711 pursuant to the 29 May 1987complaint issued by the General Counsel of the NationalLabor Relations Board through the Regional Directorfor Region 26 of the Board The complaint is based on acharge filed 11March 1987 in Case 26-CA-12027 byRosie C Reyna an individual and on a charge filed 19March 1987 in Case 26-CA-12043 by Deborah F Bakeran individual against Continental Pet TechnologiesDivision of Continental Can Company Inc (Respondent orCPT) 2In the complaint the General Counsel alleges that theRespondent violated Section 8(a)(1) and (3) of the Actby discharging Reyna on 7 March 1987 and Baker on 11March 1987 because they joined or supported GraphicCommunications Union Local 231 M or because theyengaged in protected concerted activities There are noindependent allegations of interference restraint or coercion by statements of Respondents officials The cornplaint does allege that Baker s discharge constitutes anindependent violation of Section 8(a)(1) of the ActBy its answer Respondent admits certain factual mattern but denies violating the ActOn the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel and the Respondent I make the following1This manner of setting forth dates complies with the wishes of theBoard2All dates are for 1987 unless otherwise indicated 292DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTIJURISDICTIONRespondent CPT is a Maryland corporation with aplant in Olive Branch Mississippi where it manufacturesplastic containersDuring the past 12 months CPT soldand shipped from its Olive Branch facility goods andmaterials valued in excess of $50 000 direct to points outsideMississippiRespondent admits and I find that it isan employer within the meaning of Section 2(2) (6) and(7) of the ActIILABOR ORGANIZATIONINVOLVEDRespondentadmitsand I find that Graphic CommunicationsUnion Local 231 M (the Union or Local 231)isa labor organizationwithin themeaningof Section2(5) of the Act Despite the admitted allegation of thepleadings it appearsthat the correct name of the UnionisGraphic CommunicationsInternationalUnionAFL-CIO Local 231 MNLRB Style Manual55 56 (1983)IIITHEALLEGED UNFAIR LABOR PRACTICESA IntroductionFour witnesses all called by the General Counsel testifiedbeforeme JamesW Barry theplantmanagerVivian Elaine Hayeslip Respondents human resources(HR) supervisorMark Morton maintenance man in theblow mold department and Carolyn D Haney a forkliftdriverNeither of the ChargingPartiesReynaor BakertestifiedFollowing the testimony of the four witnessesthe General Counsel rested (2 324) 3 CPT moved for dismissalof the complaint on the ground that the GeneralCounsel had failed to establish a prima facie case (2 325)When I denied the motion to dismiss Respondent rested(2331 333)B Background1CPT s business operationHumanResources Supervisor Hayeslip testified that atthe Olive Branch plant CPT manufactures plastic beverage bottles tennis ball containers and a vegetable oilbottle In March 1987 there were about 145 to 150 employees hourly and salaried working at the plant (1 84Hayeslip)As Hayeslip described the plant s operation is dividedinto three departments with department managers reporting to Plant Manager James Barry Shift supervisorsreport to the departmentmanagers(1 82 83) The qualitycontrol department has shift leaders an additional layerof supervisionwho report to the shift supervisor Part ofthe plant works 8 hour shifts and part 12 hour shifts(1 156) Hayeslip reports directly to Barry (1 83)The department principally involved here is the qualitycontrol departmentReyna and Baker worked asquality control inspectors on the second shift 3 30 to11 30 p in (1 84 155) The shift supervisor for that shift3 References to the two volume transcript of testimony are by volumeand pagein the quality control department(QCD) isRichardStumpf During the relevant timeframe there were about15 to 23employees working inQCD Most arequalitycontrol inspectorswith twotechnicians and supervisedby fourshift leaders working 12 hour shifts around theclock in crewsA B C and D (178 85)2Labor relations historySince the plant opened in 1979 Hayeslip testified ithas remained nonunion and Respondent prefers toremain that way (1 183 184)CPT snonunion philosophyisexpressed on pages 5-6 of its employee handbookHayeslip testified that a revised edition of the handbookwas distributed in January (1 184) No allegation of thecomplaint attacks the legality of the handbooks Ianguage Respondent s philosophy states(G C Exh 25 at5-6)What About Unions?Here at Continental PET Technologies both theworking conditions and our personal relationship asa team have always been good You can talk to uswe can talk to you and we hope to keep it thatway Each employee is treated as an individual andisan important participant in the operation of ourplantIn today s uncertain world there are many pressures and anxietiesThat s why we want to keepour plant free from any artificially created tensionsandwork interruptions that often arise when aunion is on the scene The vast majority of employees throughout the United States have chosen NOTto have a union We think their choice is a goodoneContinental PET Technologies strongly believesthat real concern for each individual in our teamprovides the best possible climate for your maximum development and the achievement of yourgoals and those of the Company We do not believethat union representation would be in the best interest of either you your family or our CompanyWe believe that a union would be of no advantage to any of us here to any of our customers orto the business growth on which we all depend forour livelihoodWe sincerely believe that any outside third party such as a union could seriouslyimpair the relationship between this Company andits employees that a union could retard the growthof our plant and the progress which we all havemade in the pastWe at Continental PET Technologies have accepted our responsibility to provide you with goodworking conditions wages and benefits which areequal to or better than the average of our competitors or industry fair treatment and the personal respect that is rightfully yours These programs havebeen developed and improved as our business hasgrownWe have been fortunate in being able tocontinually improve all our programsAll this ispart of your job with the Company and need not bepurchased from an outside party CONTINENTAL CAN COWe know that you want to express your problems suggestions and comments to us so that wecan understand each other better You have the opportunity for such expression here at Continentaland you can do so without having a union cut offthe direct communication between you your supervisor and our entire management team Here youcan speak for yourself-directly to usWe willlisten and we will do our best to give you a responsable replyIn the spring of 1986 the Union filed a petition for aBoard conducted representation election in Case 26-RC-6841By his 28 March 1986 Decision and Direction ofElection the Regional Director found the following employees to be an appropriate bargaining unit (G C Exh33)All productionmaintenancewarehouse employeesand quality control employees employed at the Employer s Olive BranchMississippi plantExcludingall office clerical employees and supervisors as defined in the ActIn his Decision and Direction of Election the RegionalDirector found the shift leaders to be statutory supervisors and excluded them from the bargaining unitDuring the preelection periodHayeslip testifiedCPTheld meetings with employees and asked employees tovote against the Union (1 187-188) The parties stipulatedthat in the 24 April 1986 election there were 93 no votesto 21 yes and that a certification of results issued 2 May1986As further stipulated by the parties the Union stwo election observers were Reyna and Ann McCurdy(1 66-67)On 18 June Reyna was given a written warning dated17 June (G C Exh 4) for approving 51 pallets of product for release when the items had been marked HFI(1 99-100Hayeshp)HFI is an abbreviation of Holdfor Inspection (1 104)According to the warning signedby Quality Control Supervisor Rick Stumpf 18 of thepalletswere determined to fall short of Respondent sspecifications for the productApparently former observer Ann McCurdy also receiveda warningfor somealleged infraction for 2 days later on 19 June Floy AnnMcCurdy fileda charge inCase 26-CA-11669 allegingCPT had violated Section 8(a)(3) of the Act on 18 Juneby disciplining her and Rosie C Reyna (G C Exh 24)At the hearing the General Counsel represented that on25 June the Regional Director approved a request towithdraw the charge (1 146)There is some evidence that in early 1987 the Union sinterest in organizingRespondents employees was eitherstill alive or had revivedMaintenancemanMark Mortontestified that during the January-March period Reynaasked him on several occasions to come tosome unionmeetingsSaying he would think about it Morton neverattended although he had supported the Union in the1986 campaignMorton never informedmanagement ofReyna s solicitations (2 252 255) There is no other evidence of a 1987 campaign by the Union nor is there anydirect evidence CPT thought a 1987 campaign hadbegun2933Nondiscrimination policiesAs we see shortlyallegations of race discriminationand sexual harassment figure prominently in this caseCPT snondiscrimination policy appearing at page 4 ofthe employee handbook readsNon DiscriminationIt is the Company s policy to recruit hire trainand promote persons in all job levels without regardto age race color marital status disability religionsex or national origin To ensure the decisions offectmg the employees are in accord with the principles of the Equal Employment Opportunity onlyvalid requirements and selection criteria will be utihzedFurther all other actions which affect employees such as compensation transfers vacationssick leave personal leave company sponsored training social or recreational programs etcwill be administered without regard to age race color mantal status handicap religion sex national origin orveteran s statusAll supervisory and management personnel areresponsible for assuring that our policy on Non Discnmmation is fully effected in their specific area ofmanagement controlThe Human Resources Department is assignedoveralladministrative responsibility for assuringcompliance with this policyAlthough Respondents nondiscrimination policy expressly includes sex discriminationCPT goes furtherand at 20 of the employee handbook CPT prohibitssexual harassment by anyone The statement readsSexual Harassment PolicyItisContinentalCan Company s policy thatanyone in our organization who is found to haveengaged in sexual harassment of another employeewill be subject to disciplinary actionAny employee who feels that he/she is thevictim of a workplace incident of sexual harassmentis encouraged to discuss the matter with the respectiveHuman Resources Representative or the PlantManager who will conduct a review and report theresults to the Division Human Resources Managerso that a resolution of the sexual harassment claimmay be reachedHR Supervisor Hayeslip testified that copies of theabove policy prohibitingsexual harassmentalso havebeen posted on the bulletin board for at least 2 yearsOne of the copies is in the form of a statement from Respondent s corporate office and the second is from theplant manager (2 278-279 283) The division human resourcesmanager referred to in the quoted policy isidentified in the record as Robert Adams whose office isat the corporate headquarters in Norwalk Connecticut(1 37Barry 1 167 2 284 Hayeslip) Hayeslip testifiedthat every complaint of sexual harassment is reported toAdams office Such complaints are investigated byHayeslip or in her absence by Barry himself (2 279) 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4 Open communication policyAt separate places in the employee handbook Respondent expresses its open communications policy by(1) a commitment to communicate with our employeesin an open straight forward manner creating an environment conducive to excellence in which the individual isvalued and respected(G C Exh 25 at 2) and (2) atopic forQuestions Suggestions and Complaints (G CExh 25 at 20-21)The latter encourages employees toreport to supervisionmanagement or the human resources department any problem bothering the employeeabout her job or if the employee feels he or she is nottreated fairlyTo facilitate communicationCPT uses a concept itcalls theDirect LineBarry(148) and Hayeslip (1 96-97) described that avenue of communication as a type ofsuggestion box An employee who does not have to identify herself may offer a suggestion or make a complaintsimply by dropping a note inDirect LineCPT respondsOnly Barry or Hayeshp checks theDirectLine box and if Hayeslip removes the note she gives itto Barry Normally employees leave no more than onenote a day in theDirect Line(1111-112 Hayeslip)C Evidentiary RulingA significant portion of the evidence in the case consists of reportsmany in writing usually to HR Supervisor Hayeslip of statements allegedly made by Reyna orBaker to othersMany of these reports were offeredunder the business records exception to the hearsayruleAt the hearing I received these reports on a limitedbasisand not for the truth of the hearsay statementscontained in them(1 128-130 139-140)This is particularly important in this case because of the many accusations of sexual harassment and racial discrimination Themere fact that descriptions of these alleged incidents recorded in memos letters or warnings to employees areroutinely placed in the personnel files of affected employees does not render such hearsay descriptions admissible in evidence for the truth of the matter allegedsimply because one party or the other or both classifythem as business recordsIn prior parlance true business records were classifiedas an exception to the rule excluding hearsay and appropriate business entries would therefore be received forthe truth assertedMcCormickEvidence§§304-306(Cleary 3d ed 1984) Although Rule 803(b) of the FederalRules of Evidence has greatly enlarged the range ofcovered business activities the new rule does not justifyreceiving for the truth of the matter asserted hearsay assertions simply because such hearsay has been placed ina personnel file or incorporated in a report to managementFor these considerations I consider all such reportswhether A ntten or oral as nothing more than the basison which Respondent took whatever action it took Thatisthe documents are relevant for the limited purpose ofshowing state of mind or motivation For that limitedpurpose the data is not hearsay and the time honoredpractice is to receive such course of action evidenceon that limited basisMcCormick at § 249Notwithstanding positions expressed at the hearingabout the reports being business records and thus anexception to the rule excluding hearsay no party contends I must find that in fact an allegation was made ornot made or that sexual harassment or racial discrimination in fact occurred or did not occur Respondents defense is served by its being able to rely on the reports itreceivedand on its factfinding investigations as thebasis for its discharge of Reyna and BakerWhetherCPT sasserted reliance is true goes to credibility not toadmissibilityThe thrust of the General Counsels case does not liein attempting to prove or disprove the accusations or theinnocence or guilt of those accused She takes the reports and factfindingsthat CPT hadbefore it(CPT concluded Reyna was making false accusations of sexualharassment and racial discrimination out of maliceagainst black supervisors)and argues that Respondent isusing Reyna s alleged misconduct as a pretext to get ridof a union troublemaker In the usual case the GeneralCounsel calls the alleged discnminatees Charging PartiesReyna and Baker as witnesses to rebut the grounds ofmisconduct a respondentemployer CPThas assigned asthe basis for discharging them Neither Reyna nor BakertestifiedAs mentioned the General Counsel did not attempt to prove or disprove the alleged incidents ofsexual harassment and racial discriminationThus it issufficient for the General Counsels purpose as well asfor the Respondents that the reports findings and conclusions of CPT be considered for the limited purpose ofshowing whyCPT firedReyna and Baker The credibility ofBarry and Hayeslip regarding that asserted basis isa separate matterD Rosie C Reyna1IntroductionQuality ControlInspector Rosie C Reyna was hiredin 1979 the same year CPT opened its Olive Branchplant It was not until May 1986 HR Supervisor Hayeslip testified that Respondent began having serious problems with Reyna s conduct at work(184 95 163-165)Respondent fired Reyna on 6 March 1987 some 9months after the problems surfaced As Plant ManagerBarry(140) and Hayeslip(1 92 163-166) testified CPTfired Reyna for multiple reasons The reasons given arebased on incidents occurring from May 1986 to February1987According to Hayeslip the decision to terminateReyna was made in the first few days of March (1 94166)Hayeslip testified that on Friday 6 March she telephoned Reyna who was on a 1 week vacation to cometo the plantThat day Friday6 March Reyna reportedto the plant as instructed with no prior notice that shewas to be disciplinedWhenReyna arrived Hayeslipgave her a termination letter dated 6 March 1987 (1 93162 166)Barry (139) and Hayeslip(192) agree theletter sets forth the reasons for Reyna s discharge Theletter reads(G C Exh 2) CONTINENTAL CAN CO295Dear RoseThis is to confirm your termination of employmerit with Continental PET Technologies effectiveMarch 7 1987Your termination is for malicious mischief causing general disruption in the workforce by initiatingfalse rumors continuing to resist cross training offorts of the Quality Control Department and demonstrating an attitude toward minorities unacceptable under the company s policy as an Equal Employment Opportunity EmployerYour final paycheck to include the remainder ofyour 1987 vacation pay will be mailed to yourhome next weekContinental PET Technologies/s/ R F StumpfR F StumpfQuality Control SupervisorThe reference tomalicious mischief is an apparentreference to one of CPT s Company Rules & Regulationswhich begin at page 17 of the employee handbook(G C Exh 25) The second introduction paragraphreadsCertain specific rules of conduct are observed bythe Company and violations of these rules of conduct may lead to disciplinary action up to and including dischargeExamples of intolerable infracLions of the rules of conduct are as followsA list of 26 unnumbered examples is given Number 23by my count readsMalicious mischief including defacing or markingwalls of buildings destroying or damaging Company property or that of another employeeBefore we dwell too long on the examples listed afterthe ground of malicious mischief I should observe thatRespondent added another and more relevantexample inOctober 1986 I describeit laterRespondents rulescontain no defined steps for progressive disciplineThus depending on how CPT viewsan infraction discipline for even a first offense (or presumably thelast in aseries for which no prior warningwas given) can range from an oral warning up to andincluding dischargeAs we shallsee in arguingthat theGeneral Counsel failed to establish a prima facie caseRespondent points to the General Counsels failure toshow any disparate treatment The General Counsel doesnot contend that Respondent had a past practice of progressive disciplineregardingother employees before itdischargedReynaOn the other hand the GeneralCounsel urges that Respondents failure to warn Reynain light of all the circumstances is indicative of an unlawful motive As we see in Baker s case Baker receivedone warning and then a finalwarning before her termination2 Sequence of eventsa Sexual harassment allegation-May 1986It appears that in May 1986 Margaret Martin a daughter of Reyna s was working at the plant in the injectionmolding department The department manager is a blackmale Sherman Hinton Ron Shullinsky4 is the managerof another departmentHayeslip testified thatwhileHayeslip was out of town Reyna complained to Shullinsky that Hinton was sexually harassing her daughterMargaret Martin and that Reyna was going to reportthis in the Direct Line After Shullinsky encouraged herto do so Reyna said her daughter was afraid and did notwant to mention it Reyna said however that employeeClair Hearn was a witness and had overheard whateverremarks Hinton allegedly made (There is no descriptionin the record of the remarks )Shullinsky apparently reported the matter to Barrywho in Hayeslip s absence investigated by interviewingClairHearn According to Hayeslip who later learnedthe results of the investigationHearn said she had notheard or seen anything concerning the incident reportedto Barry The matter was pursued no further becauseReyna had said her daughter was afraid and did notwant the incident mentioned So far as Hayeslip knowsno one told Reyna the results of the limited investigation nor was Reyna disciplined for making in Hayeslip sterm an unfounded accusation (1 95-99)Whether Reyna s accusation was unfounded in fact isimmaterialto the case at hand Theoretically there couldbe merit but Reyna s witness Hearn and any witnesseson other incidents could have decided against disclosingtheir information to Barry or to HayeslipAlso intheory Reyna could have made this accusation and perhaps others on a good faith belief in her position eventhough in fact accusations were inaccurate and untrueNevertheless the point to be made and the evidence establishes it clearly is that at the very least Reyna has aquick lipThat is Reyna makes accusations withoutfirstascertainingwhether she has either (1) witnesseswho will support the accusations or (2) other confirmingevidenceMoreover Reyna particularly needed a witnesson her Hinton accusation because Reyna herself was notan eyewitness Her accusation was based on hearsay Finally the possibility exists that Reyna made her accusations maliciously because she did not think blacks shouldbe supervisorsAs we shall see Respondent offered unrebutted evidence of the latter possibilityAs we haveseen since most such evidence was based on hearsay Ireceived the reports Respondent offered for the limitedpurpose of showing why Respondent elected to fireReynaHayeslip testified the accusation against Hinton wasreported to the corporate office Had the accusation beenmeritoriousHayeslip testifiedHinton could have beenfired (2 279-280)4 I have given the spelling as shown in Respondent s brief (at 7) ratherthan that reflected in the record 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDb Thelab radio and black music-22 July 1986Hayeslip testified that on 22 July 1986 Reyna complained to her that the radio in the quality control labwas always on the black music she could not concentrate it made her nervous and she wanted Hayeshp todo something Hayeslip spoketo QC Supervisor Stumpfwho although saying he had not noticed the music beingtoo loud and had not received any other complaintsabout it simply banned radios from the lab Hayeslip stestimony follows a memo dated 22 July 1986 thatHayeslip placed in Reyna s personnelfile (1 101)Thetwo paragraph text of the memo reads(G C Exh 5)On the afternoon of July 22 1986 Rose Reynastopped me in the hall to voice a complaint thatRorieWilson(QC Leader)and Clair Hearn wereplaying the radio too loudly in the lab She statedthey keep the station on that old Black music allthe time and I cant stand itShe said that thismakes her nervous and unable to concentrate on herwork when she s in thereI spoke with Rick Stumpf QC Supervisor regarding the above He had not noticed the musicbeing too loud and had no other complaints concerning this however in order to address Rose scomplaintRick informed his employees that therewould be no radios allowed in the labAs earlier noted Hayeshp explains thatHFI is anabbreviation for Hold for Inspection(1 104)Althoughrace is not ostensibly involved on this matter Hayeshptestified thatJoyce Taylorisblack and Jerry Oliver iswhite(1103106 157)ShiftLeaderWillett is black(188 169-170)AsHayeslip explained thedownstreamarea is in the blow molding department andthere are several quality control stations in thedownstreamarea(1 161-162) It is unclear whether JoyceTaylor and Jerry Oliver are shift supervisors(of differentshifts)or shift leaders who report to a shift supervisord Reyna s 19 September 1986 complaint to Hayeslipabout black shift leadersTwo days after receiving the warning from Stumpfand Willett Reyna on 19 September went to HayeslipIn Hayeslip s office Reyna complained that Willett andthe other black shift leaders were trying to take over andrun everything and that the whites no longer have achance Reyna said her job was her bread and butter andthat she was not going to quit Hayeslip described Reynaas being angry on this occasion Hayeslip s testimonytracks a four paragraph file memo she prepared following her conversation with ReynaHayeslip discussedReyna s complaint with Stumpf and Plant ManagerBarry(1106-109)The last three paragraphs of the textof her file memo read(G C Exh 7)c Reyna warned 17 September 1986Hayeslip identified a reprimand form prepared andsigned 17 September 1986 by QC Shift Leader TommyWillett concerning Reyna QC Supervisor Rick Stumpfalso signed thewrite upwith the remark I talkedwith Rose about this matter This is a verbal warningAccording to Hayeslip Stumpf conferred with Hayeslipand described matters to her before he imposed the discipline on Reyna CPT s procedure Hayeshp testified isto show the wnteup to the employee and the employeeisgiven the opportunity to sign Reyna did not sign thisreprimand Stumpf told Hayeslip that Reyna was giventhe opportunity to read and sign the document (1 103-106)The text of Willet s counseling report reads (G CExh 6)On Sept 17 1986 at 9 30 p in Rose Reyna wascounselled concerning unproductive statements shemade to myself and to Blow Molding operatorsMitch and JudyHer statements were Quality Control never HFIsany product from Joyce s (Taylor)shiftbut HFIseverything from Jerry s(Oliver)shiftAnd she saidthat sure if I were felling bad I could HFI everything tooMy impression was that she was implying that the downstream Q C inspectors performance vanes to a great degree upon how she s feelingI reminded Rose that negative detrimental statements about company personnel or procedures wereunacceptable I asked her to become a positive onented team player and to help solve problems notadd to themRose s complaint was that Tommy had told otherhourly employees that she had beenwritten upShe was very angry and remarkedHe thinks he sso smart He makes me feel cheap as dirt' TheseBlacks are just trying to take over The whitesdon t have a chance any more with these BlackShiftLeaders running everything' Butthis ismy bread and butter I ve been here too long to quitnow and I in too old to find another job Why don twe just take that union or that NLRB-whoever itwas that said the Shift Leaders have supervisory authonty and flush it down the toiletIassuredRose that I would speak to RickStumpf concerning her complaint on TommyAs a follow up on this complaint Rick cautionedTommy that he should not discuss disciplinary actionswith people on the floor Tommy agreed toacknowledge thiseThe September1986Direct Line lettersOne day during the last week of September 1986Hayeslip testified three unsigned notes(G C Exhs 8-10)were deposited in the Direct Line It is unusual tohave three with one being the usual number(1 110-112)The first note(G C Exh 8)handpnnted in small letters on a single sheet of paper is addressed toMrErwin (George Erwin manager of manufacturing) Itbegins by asking Erwin to talk to QC Supervisor Stumpfconcerning the anonymous author asserts that QC ShiftLeader Tommy Willett is sexually harassing the whiteQC inspectors and threatening to issue them reprimandsif they tell one another The inspectors are afraid of Willett because the author allegeshe start hit his fist at CONTINENTAL CAN CO297them and start s argumentWillett also the note contraues locks the door with ladies in the room and uses obscene languageYou G D M F S 0 B you whitetrasheswoman s you don t know what G D H youdoingWillett also continues the author starts many nastyrumors and slanders the inspectors names all over theplantAndTommy Willett starts gossip not the white ladiesThey helpless cause Rick Stumpf is not concernedof what goes on he Q C Dept he let the shiftleader make his decesionIn the next paragraph the author alleges that Willettmakes many telephone calls takes items home from thelab and the warehouse and steps outside the building for2 and 3 hours at a time and then becomes angry whenthe inspectors do not do the preformswhich apparentlyWillett is to doWillett also[W]alks arun gossiping another black man about thewhite woman s put out for the black man Theycomphan to Rick [Stumpf] bust is a helpless case isa sad thing That in fact happened to DeborahBakerCouse Tommy Willett started the nastyrumorsBeginningIhave a complian on Tommy Willettabout the way he harress the inspector on D shift whiteonlythe second note is also handprinted but withlarger letters (G C Exh 9) Addressed to Erwin thesecond note a bit shorter than the first essentially makesthe same allegations as the first note although thesecond note does not refer to Deborah BakerThe third note addressed to Plant Manager Barry isin script and begins with the same words and misspellingas the second I have a complian (G C Exh 10) Thethird note the shortest of the three mainly complainsthatWillett gets angry when the inspectors do not wantto do his workPlease help the note endsAfter reading these notes Hayeslip testified she hadthe impression they were written by Reyna Familiarwith Reyna s handwriting from the fact Reyna as areporter for the newspaper (presumably CPT s plantnewspaper)would submit articles and observing thatthe notes accused Willett Hayeslip tried to reconstructwho would have a reason to be angry at Willett Afterdiscussing the notes with Barry and Stumpf and searching through the files for any similar hand printing (apparently finding none)Hayeslip began an investigationof the allegationsHer investigation consumed the last 2or 3 workdays in September (1 121-122 131 142)Hayeslip interviewed seven inspectors includingReyna and Baker All of those interviewed are apparentlywomen Hayeshp then dictated a five page report(G C Exh 12)BecauseHayeslip s secretary works only3 days a week typing of the report was not completedand dated until 14 October 1986 (1 131) Except as tosome minor points those interviewed denied knowledgeof any factual bases to the accusations made in the threeDirect Line notes According to Hayeslip s report Bakerdenied to Hayeslip that Willett has ever sexually harassed her Baker also said she knows of no other womanin the plant who has had such a problem with WillettShe denied that he had ever called her into the officeand shut the doorExplaining that she takes shorthand and in light of herbelief Reyna authored the notes to Direct Line Hayeslipmade a point to record verbatim her questions and answers with Reyna (1 132-133) Reyna denied being sexually harassed by Willett and did not mention knowledgeof such by him as to any other inspector (1 133-134143 2 281) Hayeslip s report regarding the Reyna interview reads (G C Exh 12 at 3-5)Interview Rose Reyna Q C Insp 2nd ShiftListed below are the questions asked along withRose s responsesHave you ever been sexually harrassed by TWillett verbally or physically?No I haven t The men I have to work withhave all been nice to meHave you ever heard T Willett curse?NoHave you ever seen him in the Shipping Office?NoHave you ever seen him leave the buildingduring working hours?I can t rememberHas he ever called you in an office and shut thedoor?Yes he has He took me in that dark room andshut the door Then he sends all the other peopleaway I don t know who he thinks he istakingme in there like thatand him dust being a littleold shift leaderIt just don t look nice being shut up in there witha black man like that Now Rick (Stumpf) does thatsometimes but he s a white man and we expectthat-that s his job and that s okay Don t get mewrong-I am t got nothing against blacks I dustthink they should stayin their placeWas the light off in the office while Tommie wastalking to you?No the light was onIn any way did he do anything out of line in theform of sexual advancement or harrassment eitherverbally or physically?No he didn t do nothing like that If he did Iwould havegiven hima black eyeDo you know of any otherwomen in the plantwho has had a sexual harrassment problem withTommie?No I haven t heard of anybody having that kindof problem but Pat is having trouble with him Shedidn t say what the problem was except theycouldn t satisfy him and he takes them in and talksto themAll of the women are upset with him He hasbeen nice this weekWe are all wondering why heis so cool nowBut he knows how to pull hisdirty tricks I ve been here too long though to giveitup just because Tommy can t get along with us 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHe told all the black people he was going towrite me upWhom did he tell'?Girtha (Hoggs) Pat (Thronberry) Terry (Jones)and Roxie (Wilson)Did each one tell you this themselves9Yes you should have heard the way he talked tome He made me feel like trash He tried to makeme look stupid It made me sick-ImeanitmakemesickThat s what happened to Deborah Baker whenMike Oystern spanked her on the butt with thatboardRoxie repeats too many things They madeDeborah look like a foolThatsituationwas investigated and it was determined that he bumped her accidentallyThat s what they made it out to be'By memo dated 2 October 1986 Stumpf advisedHayeslip (1 135 G C Exh 13)On 10/1/86 I spoke with Tommy Willette regarding the recent Direct Line accusation of sexualharrassmentTommy denied sexually harrassinganyoneHe also told me he was expecting something like this after giving Rose her warning/s/ Rick StumpfRick StumpfQC SupervisorHayeslip concluded there was no validity to any of thecomplaints registered in the Direct Line notes (1 137143) In Barry s office about Thursday 2 October 1986Barry and Hayeslip and possibly Stumpf decided Reynashould be fired (2 284) They telephoned Robert Adamsdivision manager of human resources relayed their decisionand reviewed the sequence of events They discussed by conference call these events including the accusation against Hinton in May Adams also was awareof the NLRB charge that had been filed in May namingReyna since he had represented CPT in the investigationof that charge by NLRB Region 26 (2 284-285 293)Adams recommended that Reyna not be dischargedand he suggested that the local management deal withthe problem by posting a notice to all employees so thatReyna could receive notice without being singled outAdams made this recommendation Hayeslip testifiedwith the hope that such notice would be sufficient to puta stop to such accusations (2 285-286) The group decided against discipline of any kind for Reyna (2 304-305)Respondent did not confront Reyna with its concluSion that she had submitted the three notes to DirectLineWhen asked why Reyna was not confronted orgiven an individual warningHayeslip testified therewere several reasons First when Reyna became irritatedthe issue spread all over the plant CPT concluded that ifitwarned Reyna for what she put in Direct Line thenword would spread through the plant that an employeecan get into trouble for what he or she puts in DirectLineAs that would destroN the very concept of opencommunicationfor which Direct Line was created CPThoped it could deal with the problem by a general noticeto all employees (1 135 137-138 144)PlusHayeslip added to be frankly honest in Junewe had warned her one time and had an NLRB suitthreatened So we were trying to handle it with the leastwaves possibleAsked about the suit threat Hayeslipexplained that it was not a threat but when Reyna hadreceived her September warning she had gone to theNLRB to say we did it because of union activity and wewere gun shy I guessHayeslip testified Reyna filed acharge at that time it was investigated and therafterdropped (1 144-145) At that point in the hearing a colloquy ensued between the attorneys and me concerning thecharge McCurdy had filed 19 June 1986 (G C Exh 24)naming her and Reyna as discriminatees It is clearHayeslip was momentarily confused about dates So faras the record reflects the only previous contact Reynahad with NLRB Region 26 was concerning the chargeFloy Ann McCurdy filed 19 June 1986 in Case 26-CA-11669Recall thatMcCurdy withdrew the charge aweek later (1 146)The next day 3 October after the conference callCPT posted a two page notice signed by Manager ofManufacturing Erwin and Plant Manager Barry Hayeslip testified that although the notice covers a couple ofother points the primary reason for posting the memowas in response to the three unsigned notes placed inDirect Line (1 136 2 286) The first two paragraphs ofthe notice read (G C Exh 14)RESPONSE TO DIRECT LINESOver the past couple of months in particular inthe last few weeks we have received a number ofcomplaints and specific accusations directed at mdividualswhile the person(s) stating the complaint oraccusation opted to remain anonymousWe can understand why someone might not want their nameto be known however they shouldrealize that indoing such it becomes extremely difficult for Management to respond to these accusations in determiningthe facts for which the accusation is basedon and communicating with the person(s) makingthe accusationsTo act upon these based on pureheresay is totally unfair and unjust to the accusedparty These accusations must be investigated to thebest of our ability and in doing so it requires thatwe talk to the people who are making these inorder to determine all the factsWhat we attempt to dois toreview with the accusing party their complaint and then to addressspecificallywith the accused the points broughtforth by theaccuser In some cases generally inmost cases we find that there is a misunderstandingor a misinterpretation between the parties involvedWhen dealing with an anonymous complaint andspecifically when the complaint is extremely seriousin naturewe again have to investigate the accusation to the best of our ability and we will do so Indoing so if we determine that the accusations arefalsewe can only then assume that these accusa CONTINENTAL CAN CO299tionswere made with the sole intent of being slapderous and maliciousAfter Adams received a copy of the memo he calledBarry and said a second and stronger notice should beposted (2 287) Accordingly on 9 October Barry postedthe followingmemo(1 140-141G C Exh 15)TO ALL EMPLOYEES!To clarify the October 31987Response toDirect Linesnotice any person or persons foundto be making false accusations which are slanderousand maliciousis subjectto termination of employment/s/ J W BarryJW BarryPlant ManagerHayeslip concedes Reyna s accusationsagainstWillettwere false and considered by CPT to be slanderous andmaliciousand that no discipline was imposed on Reynafor such conduct (2 305) I have summarized the reasonsRespondent chose not to discipline ReynaAround 2 or 3 October apparently after Barry andHayeslip decided to recommend that Reyna be fired andpossibly after their conference call with Adams Hayeshpsent the three Direct Line notes to A Frank Hicks inJacksonMississippiHicksisan examinerof forensic orquestioned documentsHayeslip sent Hicks the threenotes plus severalsamplesof only Reyna s handwriting (1 122-123) In his letter of 10 October to HayeslipHicks concludes Reyna printed the first two notes (G CExhs 8 and 9) but he needed more of Reyna s scriptsamples to form an opinion about the third note (1 124G C Exh 11) The parties stipulated that Hicks is anexpert in handwriting analysis and that it is his opinionReyna printed the first two notes (1 29-30)The stipulation substitutes for evidence as to Hicksopinion but the matter is rather academic since CPT didnot act in October on its belief Reyna had printed notesone and two Of course a distinction must be recognizedbetween the stipulated opinion regarding the handwritingand the hearsay contents of the notes The notes were received in evidence but not for the truth of the assertionscontained in them (1 130)f Reyna resists cross trainingIn early October 1986 Respondent began a program tocross train its quality control inspectors Some of the inspectors did not know how to perform at different posytions and the plant had begun to experience a problembecause of the inability of the inspectors to cover the department sdifferentpositions(1 148-149Hayeslip)Barry testified that CPT gavemajor emphasis to theprogram (1 64) All quality control inspectors were involved in the cross training program (1 64 149)Within a week or two Reyna began complaining toHayeshp almost daily about the differentassignmentsShift leaders and Stumpf also informed Hayeslip thatReyna was complaining Hayeshp testified no one elsecomplained besides Reyna (1 149-150) Barry concedesthat soon after the program began within a matter ofweeks he was informed of Reyna s complaints (1 64)Hayeshp testified Reyna had begun resisting the crosstraining program soon after it began Reyna was nevergiven a warning Hayeslip testified because Reyna s resistance never progressed beyond griping and complaining (1 150-151)By memo dated 26 January 1987Stumpf reported to Hayeslip as follows (G C Exh 16)Cross training efforts which I initiated in earlyOctober 86 have been progressing rather well withone exception All four of my Shift Leaders are expenencing numerous problems with Rose Reyna inthis area She rebels at every attempt by the ShiftLeaders to transfer her to another job assignment Ithas I am afraid gotten to the point that they areshying away at times from moving her to other jobassignmentsIn order to try to help with this problem I againspoke to Rose about cross training and why it isnecessary I am not certain if she feels threatenedby being moved or if she just wants to do the jobshe likes best I explained to her that knowing howto perform at more than one job assignment wouldmake her a more valuable employee I also reminded her that cross training is going on with all shiftsfor Q C however nothing I said seemed to makeany difference Her comments continued to be thatshe had been cutting bottles since 1979 and that itsnot fair for someone new to come in and take herjob In conclusion she said she was going to quitand she would let me know about the dateFrom late January to 8 February Respondent experienced more serious incidents with Reyna relating eitherto crosstrainingor job assignments general'y Chronologically this topic overlaps two anonymous lettersHayeshp received in early February that led to Reyna sdischarge I temporarily pass over the anonymous lettershowever to complete the summary of crosstraining mattersHayeshp testified that Barbara McGee the qualitycontrol shift leader who is white reported to her an incidert that occurred in late JanuaryMcGee said Reynacomplained to McGee that Peggy Taylor one of theblack shift leaders had assigned Reyna to work downstreamWhen Reyna began complaining that Taylorand the other shift leaders were cracking the whipMcGee said she did not want to hear it that such wastheir job and for Reyna to go to her assignment downstream Reyna saidWhat go down there with all thoseniggers'McGee said that was no way for Reyna to bethatGod made us all Shortly after McGee s oralreportwhich occurred in a hallway Stumpf told Hayeslip about it and Hayeslip requested that he have McGeerecord the incident in writingMcGeedid so by herfour paragraph report (G C Exh 19) dated 9 February(1 159-161)On 6 February Reyna complained to Hayeslip thatShift Leader Peggy Taylor had made her change job assignments with Barbara Houston a black quality controlinspector because Jerry Oliver a white supervisor in theblow mold department was working Houston too hard 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccording to Reyna she overheard Houston tell TaylorthatOliver was working thef out of her Reynaalso complained that Houston could work wherever shewanted to and that cross training was not being done onother shiftsHayeslip asked Stumpf to investigate (G C1151-152)Stumpf reported back there was no merit(1 153 G C Exh 17)Hayeslip went to Reyna informed her Stumpf had investigatedher allegations that Houston had deniedsaying the remark and that Taylor denied hearing theworks thef out of Houston remark Hayeslipasked Reyna if anyone else heard the remark and Reynasaid no From what she could ascertain Hayeslip toldReynaHouston had not changed job assignments onthat occasionHayeslip said nothing could be found tosubstantiate Reyna s allegations(1 153 158) 5Hayeslip concedes that although CPT received nocomplaints of favoritism from other employees and eventhough it informed Reyna that her complaints hadproved unfounded Respondent did not reprimand Reyna(1 153)Hayeslip testified that when she came to work themorning of 9 February she found a two page note to herfrom Reyna(1 154-155)In her note dated 8 FebruaryReyna describes certainjob assignments and expressesher opinion that Shift Leader Peggy Taylor is harassingher while letting Barbara Houston Taylor s friend takeover thejob of cutting bottles the job Reyna had donesince 1979 Reyna assures Hayeslip she is not refusing towork anywhere in the plant but questions the fairness ofHouston being able to work anywhere she desires (G CExh 18)HayesliphadStumpf investigate the allegationsStumpf again reported there was no meet FollowingStumpfs report Hayeslip met with Reyna and informedher of the results of Stumpf's investigation(1 156-158)g The anonymous letters of February 1987Twice in early February Hayeslip arrived at work tofindunsigned letters slipped under her door (1167)Hayeslip received the first letter on four sheets of 6 inchby 9 5 inch lined notebook paper(G C Exh 20) on 2February and the second a two page note (G C Exh21) on 4 February Both letters were in small white envelopes addressed to Erwin orHayeslip(the first one)or to Erwin and Hayeslip(the second)Inside the firstletter is addressed simply toMr Erwin and thesecond toDear George and ElaineAs Hayeslip test[feed the letters triggered the course of events that led toReyna s discharge (2 307)The lengthy first note (G C Exh 20)appears to be inthe handwriting of one person for the first 15 pages andin the handwriting of another for the balance of theletterThe writer of the second portion asserts that ShiftLeader Roxie Wilson(a black)says it will do them nogood to complain to Erwin and Barry because they willnot do anything for the inspectors In so writing theauthor uses the phrase us inspectors thereby identify6 In her testimony Hayeslip appears to merge elements of this Reynaconversation with another conversation she had with Reyna 2 days laterfollowing Reyna s complaint of 8 February 1987ing herself as a (white)quality control inspectorTheprincipal theme of the many specific allegations is thatthe white employees(particularly the quality control inspectors)are suffering harassment brutality and discrim[nation from the black shift leaders and when the whiteemployees complain to Shift Supervisor Stumpf (awhite)he responds by telling them to see your supervisors which is the shift leaderIn the middle of the firstpage appears the statement 6Why don t you take theshift leader Job [and] shove it in [the] Toilet at the unionhall in MemphisThat statement is immediately followed by a suggestion CPT use one supervisor at night and one on daysbutdon t getTommy Willett(a black shift leader)The letter continues with various specifics including areference to discrimination againstDeborahand an allegation the whites are required to work weekend overtimewhilethe blacks can sit at home and whorearound(G C Exh 20 at 3) Aside from a postscript following the Sincerely X the note ends as followsGod Bless you with terrible blacks Lets have another electionwe get things done with an electionYour Shiftleaders are causing an another electionHayeslip testified thatDeborah Baker is the onlyDeborah employed at the plant and that of the employeesmentioned in the first letter Baker is the only onenot being complained about Hayeslip testified she recognizes the handwriting in the second note(G C Exh 21)as that of Baker Because Rosie Reyna is the only RoseemployedHayeslip concluded the references to Rosewere to Reyna(1 171-173)The second note unsigned and addressed toDearGeorge & Elaine beginsI in tired and mad how these blacks in the lab aretaking over and treating the whites like slaves PlusRick Stumpf sitting back and letting them do usthat wayThe author of the second note continues by allegingShift Leader Peggy Taylor gives blacks overtime whenwhites in general andDeborah in particular miss aday and do not get a 40 hour week From overtime theauthor passes to theft accusing Roxie Wilson a blackshift leader of stealing Deborah s purse andRose s lipstick and $4 Stumpf allegedlywill not do anythingabout this stealing in the lab The blacks are behind thisstealingThey are trying to run the whites out of thelabContinuing the author warns that something mustbe done before someone in the lab is seriously hurt Theauthor concludes her note in these wordsWe haveracediscriminationin the lab Discnmmation is againstthe law I guess theunionelectionwill just have to come back in and straighten thisplace out ifno one elsewill do it6 An obvious paraphrase of Reyna s 19 September 1986 suggestion toHayeslip(1 107 G C Exh 7) CONTINENTAL CAN COUnder all the circumstances including her recognitionof the handwriting and recollection that some of the remarks were repetitions of statements orally made to herearlier by Reyna and Baker Hayeslip was of the opinionReyna and Baker had written the two notes (1 174-1752 291 306) Later in March and after Respondent hadfired Reyna and Baker Hayeslip sent these two letters toA Frank Hicks the forensic documentsexaminer inJacksonMississippi (2 290)In his25March report toHayeslipHicks concludes Baker wrote all of the secondnotemost of the first note and that Reyna possiblywrote the first page and one half of the first note (G CExh 22)Taking the notes to Barry Hayesllp expressed heropinion that Reyna and Baker had written them (2 306)The first one Hayeslip opined had been written by thesame person who had written (hand printed) the September letters to Direct LineRegarding the secondnote received 4 February Hayeslip expressed her suspicion Baker had written it because of the references toDeborah and because Hayeslip recognized the handwriting as Bakers Barry asked Hayeslip to search the filesto verify her conclusions They compared handwrittenmaterial andconcluded the notes (without distinction inthe testimony) were written partly by Reyna and partlyby Baker (2 289-290)Hayeslip testified she and Barry went through the twoFebruary letters line by line and to the extent possiblecompiled a list of the complaints and accusations (1 179-180 2 288) The list contains roughly two dozen items(R Exh 1) 7 Because the list was so extensive the ensuing investigationwas divided among several persons(2 288)Admitting the obvious Hayeslip saw the unio'ireferences in both letters (1 194) Indeed her listing ofthe items in the first letter includes the references to theelection (R Exh 1 side 2) Barry expressed the view toher that the references had been included as a protectionmechanism to insulate them from discipline for the contents of the letterswhereas Hayeslip considered the references simply after thoughts (2 297) Hayeslip attributessuch caution to knowledge she assumes employees gainby serving as election observers for a union-that thereisa place they can go if they experience retaliation(2 317)After the investigationwas completed sometimebeforeMonday 9 February Hayeslip dictated a reportsummarizingthe results of interviews made by BarryStumpf and presumably Hayeslip The report (G C Exh23) dated 9 February covers two full pages and finds nomerit to any of the allegations (1 180-181 2 291) Hayeslip testified she spent most of 1 week on the investigation a similar amount of time on the (September 1986)accusation against Shift Leader Tommy Willett and anaverage of 6 to 8 hours a week since May 1986 listeningtoReyna and investigating her complaints and accusations (2 292)7Hayeslipconcedesshe does not recallwhether the list covers bothletters(2 289) It clearly doesnot include the items mentioned in theletter of 4 February ThusHayeslip has merged the sequence of eventsat that pointThe discrepancydoes not appear to make any material difference301h Reyna fired 6 March 1987About mid February Hayeslip testified the local management group met in Barry s office Barry Stumpf andHayeslipwere there but Hayeslip could not recallwhether George Erwin attended (2 295) although at another point she testified he was involved (2 306) 8 Thegroup decided both Reyna and Baker should be termsnated because of their many problems and because thegroup felt that the viciousness displayed in the lettershad the potential for causing race problems throughoutthe plant (2 295-297 307) However they first wanted toobtain the approval of Adams On telephoning the corporate office they learned Adams was out of the countryand would not return until later that month Eventuallyin early March Adams came to the plant reviewed therecordsand agreed with the decision to terminateReyna As I discuss later he recommended against discharging Baker (1 94-95 166 2 295-297 308 )Earlier I described Hayeslip s testimony that Reynawas called in from vacation on Friday 6 March andgiven a discharge letter and I quoted the letter As mentioned earlier both Barry and Hayeslip testified Reynawas discharged for multiple reasons and that the reasonsare set forth in the discharge letter It is clear both Barry(1 39) and Hayeslip (1 165-166) consider that the generaldisruptionground listed in the discharge letter includes the amount of time Barry and his staff were required to devote to investigating allegations they determined to have no merit3Discussion and conclusions regarding ReynaThe thrust of the General Counsels argument is thatCPT tolerated and condoned Reyna s misconduct for9 months until Reyna in February 1987 threatened another union electionRecognizing that another electioncould be held in April Respondent seized on the unfounded allegations Reyna had been making since May1986 and using such conduct as a convenient pretextfiredReyna to get rid of her unioninfluenceWith thatshowing of a prima facie case the General CounselarguesRespondent failed to carry its burden of provingitwould have fired Reyna notwithstanding her threats ofanother union election (Br at 15-21)Respondent views things differentlyIt arguesthat allthe circumstantial evidence falls short of establishing aprima facie case particularly since thereisnoshowingof either animus or disparity It labels the General Counsel s theory about the election threat as too far fetchedto be believed(Br at 30) Rather Respondent continues on the subject of the Union and election referencesin the anonymous letters of 2 and 4 February the ALJshould accept as trueHayeslip s description (2 292) ofthe reaction of Barry (protective device to insulate fromdiscipline) and Hayeslip (afterthought) I note that netther Barry nor Hayeslip affirmatively testified that theunion and election references had nothing to do with thedecision to terminate Reyna (or Baker)B Erwin s organizational position andofficelocation arenot clear inthe recordIn any event Barry testified he made a recommendation toErwin (1 37-38) 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent argues I need not make any credibility resolutions because the evidence is uncontroverted (Br at4)Hedging slightly the General Counsel contends thecase involvesessentially no credibility resolutions butrequire[s] only a legal analysis based upon the undisputedfacts(Br at 4) Contrary to the contentions of the parties the credibility of witnesses in any case is always atissueIam not required to believe the testimony of thewitnesses here particularly if I am influenced by the demeanor factor Because motive is crucial in this case anycredibility resolutions regarding motive will be crucialPassing to its assumingarguendoargument(that isassumingI find a prima facie case) Respondent contendsthe evidence demonstrates Reyna would have been discharged had there been no references to union or another electionIn arguingthat it carried its burden ofproving this by a preponderance of the evidence Respondent cites the unfounded allegations Reyna madesinceMay 1986 her resistance to the cross training program and her remarks against blacksAny of thesethree examples of misconduct provided a legitimatereason for Reyna s discharge (Br at 33) True but thatbegs the questionIfind the evidence does establish a prima facie caseRespondent had tolerated Reyna s conduct for 9 monthswithoutsomuch as a counselingand only when thenotes mentionedunionoranother electiondid Respondent act Of course the pnma facie case would bestronger if the evidence disclosed animus or disparity byCPT But the absence of those factors does not reducethe evidence here below the threshhold of a prima faciecaseRespondents position is that it could not discharge oreven warn Reyna in October over the Direct Line lettersbecause to do so would jeopardize the credibility ofCPT sopen communicationspolicyThisargument selfdestructswith Plant Manager Barry s 9 October 1986clarificationwhen he warned that any personmakingfalse accusations which are slanderous and malicious issubject to termination of employmentHayeslip concedes that Respondent viewed Reyna s September 1986Direct Line notes as being false slanderous and malecious (2 305)The cross training ground does not withstand scrutinyAlmost from the beginning certainly by mid OctoberRespondent was aware that Reyna allegedly was resisting the cross training but it never issued her a reprimand Granted the law does not require such nor doRespondents rules On the other hand CPT has issuedwarnings in the past one being to Reyna her—elf in May1986And as we shall see Barry himself gave Baker afinalwarning on 15 August 1986 NotwithstandingHayeslip s testimony that Reyna s resistance never progressed beyond griping and complaining and thereforedid not justifya warningin February Reynas resistancesuddenly (as I apparently am to believe) ripened into areason not simply to warn but to dischargeLoose allegations by Reyna have been her trademarksince her sexual harassment allegation against ShermanHinton in May 1986 As for Reyna s deplorable remarksand slurs against blacks Respondents righteous indignation in February is a bit tardy to be persuasive PlantManager Barry admits that from reports of others evenhe was aware after mid 1986 that Reyna had made racistremarks (1 65-66) yet Barry never saw fit at any timeduring the last 5 months of 1986 to reprimand Reyna oreven tell her that such remarks were unacceptable at theplantAnd in late January when Shift LeaderBarbaraMcGee and Shift Supervisor Rick Stumpf both of whomare white informed Hayeslip (also white) that Reyna hadtoldMcGee she did not want to work downstream withtheniggersneither Hayeshp nor Stumpf went directlyto Reyna and warned her that any repetition of that slurwould subject her to severe discipline up to and includmg dischargeObjectively therefore the evidence prima facie establishes that motivating factors in Reyna s discharge werethe union and election threat references in the Februaryanonymous letters I find it of no moment that such references came in the portion Respondent attnbutes toBaker because it is clear Respondent considered Reynato be the source of such remarksAside from an analysis of the objective factors Isimply do not believe Barry and Hayeslip They testifiedwith an unpersuasive demeanor and I disbelieve themTo the extent they and particularly Hayeslip suggestthe union references played no part in the decision to fireReyna I disbelieve them In so disbelieving them I findthe opposite to be true and that in fact the union reference, were a motivating factor in Respondents decisionto fire ReynaRespondent elected to rely on its motion to dismiss atthe close of the General Counsels case in chief andthereforeRespondent did not proceed with its owncase in chiefThus discussion of whether Respondentcarried its burden of proving it would have fired Reynainany event and absent theunionconsiderations isslightly awkward for the same evidence is reviewedfrom this standpoint The findings I have made regardinga prima facie case apply here also including my assessment Barry and Hayeslip testified with an unpersuasivedemeanor I find Respondent would not have firedReyna if the letters of 2 and 4 February had not mentionedun on or threatened another electionAnticipating CPT would argue that Reyna s conducteven if concerted was unprotected the General Counseldevoted a portion of her brief to argument with case citationsthat the letters of 2 and 4 February enjoy protected status (Br at 21-24)Granting that sections ofthe letters may be arguablyinsultingor in poor tasteand that the authors could have articulateda more appropriate argument or series of complaints the GeneralCounsel contends the letters lost no protection of theAct by their wording even though some of the statements also were falseAlthough the letters address avariety of complaints and concernsthe focus observes the General Counsel is on the Quality Controlsection and express concerted concerns of those conditions and the effect on employeesRespondent makes no express argument that the contents of the letters are unprotectedWhether all or only aportion of the February letters is protected is irreleventfor Respondent did not disavow relying on the portions CONTINENTAL CAN COthat expressly focus on favoritism by black shift leadersin the assignment of overtime to their black friends andsimilar allegations that are facially protected This is notto say Respondent cannot discharge an employee whomakes abusive and racially derogatory remarks intentionally false allegations of sexual harassment or similarallegations with reckless disregard for the truth But Respondent cannot tolerate.,uch conduct until union ismentioned and then use such ground as an all too convenient pretext to eliminate a union supporter from itsplantAccordingly I find Respondent violated Section8(a)(3) of the Act on 6 March 1987 when it fired RosieC Reyna effective the following day I will order Respondent to offer Reyna reinstatement and to make herwhole withinterestE Deborah F BakeriIntroductionHired by Respondent in January 1986 QC InspectorDeborah F Baker was notified by Respondent some 14months later on Monday 16 March that she was beingterminated effective the next day (1 194-195) Respondent terminated Baker when she reported for her 3 30p in shift on 16 March (2 275) The reasons were givenorally to Baker on 16 March and appear in a letter ofthat date to her It appears QC Supervisor Stumpf possibly with Hayeslip present notified Baker of her termination and of the reasons (1 196) Hayeslip testified Respondent inadvertently didn t hand her a copy becauseof the excitement and we mailed it (1 196) The 16March termination letter reads(G C Exh 3)Dear DebraThis is to be considered as confirmation of yourterminationwith Continental Can Company Inc offectiveMarch 17 1987Your termination is for conduct detrimental tothe harmoniousrelationsdesired at Continental sPET Technologies Plant in Olive Branch Mississippi as a result of1Maliciousmischief2Solicitation of other employees on Companytime3Creating a disruption of the workforce in thisfacilityIn addition to your final paycheck for timeworked you will receive one week of earned vacation pay and four hours call in pay for todayContinental PET Technologies/s/ Rick StumpfRichard StumpfQuality Control SupvPlantManager Barry testified he would have discharged Baker 2 weeks earlier when Reyna was termsnated on the belief Baker was involved in writing thetwo anonymous letters of early February (1 46-47 53)Recall however that Robert Adams Respondents division manager of human resources suggested Baker be retainedHR Supervisor Hayeslip testified Adams felt thateven though Baker earlier had exhibited problems get303tang along with other employees her conduct had improvedAdams believed that with Reyna terminatedtherewas a chance Bakerwould [continue to] improve(2 297-298 308 )EarlierBaker had received two warnings or counselingsThe first on 20 May 1986 was because she allegedly refused Production Supervisor Jerry Oliver s requestto see an HFI(Hold for Inspection)Baker had issued Inhishandwrittenmemo (R Exh 2) QC SupervisorStumpf also noted that Baker is having problems getting along with other employeesHayeslip was presentat the counseling along with Stumpf Oliver and Baker(2 298) and Hayeslipalso signedStumpf's noteThecounseling note was offered and received for the limitedbasis of showing simply that Respondent had counseledBaker on 20 May 1986 for the matters described (2 299)Although the distinction may be more academic thanpractical neither the note nor Hayeslip s presence at thecounseling converts the hearsay allegations into admissible evidence that any of the events described in the note(other than the counseling itself) occurred in factOfcourseRespondents purpose is served by its limitedofferBecause this case deals with Respondents motivation (state of mind) in February March 1987 Respondent asany employer would be is entitled to rely onprior warnings issued Baker as bearing on the reason ormotive Respondent had in terminating Baker in 1987 Inthis case Baker did not testify at all and therefore didnot testify that neither the counseling nor the allegedevents occurredHad Baker so testifiedRespondentcould have called Oliver as a witness to the asserted refusaland Stumpf(or whoever)as a witness to Baker sassertedgetting along problemsBaker s second warning was given to her on 15August 1986 Stumpf prepared a handwritten note of thatda e describing the interview (R Exh 3) AlthoughHayeslip s signature (along with that of Stumpf)appearson Stumpf's memo Hayeslip testified she did not thinkshe was present at the interview (2 300) Stumpf's memowas offered and received for the same limited purpose asthe first warningAccording to Stumpf's memo he and Plant ManagerBarry talked with Baker concerning her not being abletowork together with several employees throughout theplantAs Stumpf records there have been numerouscomplaints from employees and supervisorson fivelisted items as follows1The way Baker approaches people when thereis a problem2 Baker screams at people3Baker throws clipboards at inspectors who aretrying to explain inspection procedures4Baker has problems in following instructionsfrom the shift leaders5Threateningstatementsto a lead person shewould go to the labor board when the lead personwas trying to work with her on [the word is practically illegible but appears to be communications orconversations] with other employees 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStumpf concludes his memo with a paragraph statingBaker has been counseled on several occasions about herability to get along with others and working as a teamJim [Barry] stated that she would have to start workingtogether with everyone and that this was the final warningDuring his testimony Barry briefly referred to thisfinalwarningwhich he gave Baker (1 45-46) Bakerreceived no other warnings before her discharge (2 318-319Hayeslip)2 Baker suspended 11 March 1987Recall that on Friday 6 March Reyna was called infrom vacationand terminatedBaker apparently did notlearn of Reyna s termination until Baker reported forwork the afternoon of 9 March On separate occasionsduring theeveningMaintenanceSpecialistMark Mortonand Lift Truck Operator Carolyn D Haney had conversationswith Baker because they observed her cryingBoth Morton and Haney testified before me concerningtheir conversations with Baker Of importance also arethe reports Morton and Haney made to Hayeslip whenHayeslip ostensibly on 16 March investigated the eventsof 9 and 11 MarchBarry testified he was out of town the week of 9-13March returning to the plant the date (16 March) Respondent discharged Baker (1 43-44) Hayeslip also wasout of town at least most of the week but there is somequestion whether she returned to the plant on Friday 13March or Monday 16 March Hayeslip testified she returned to the plant either that Monday (16 March) or thepreceding Friday night She testified her first day backwas the day she interviewed Morton and Haney andthat she possibly interviewed them at the plant lateFriday night (1 200-202) Haney and Baker spoke on 9and 10 March The next day 11 March SupervisorOliver suggested Haney report the matter to the department managerwhich she did that day A couple ofdays later (Friday 13 March) Hayeslip interviewed herHaney testified (2 262-263) The materiality of Hayeslip sreturn date is related to the date a copy of Reyna sunfair labor practice charge was delivered to the plantReyna s chargein thiscase was filed 11 March NLRBRegion 26 served a copy the same day by letter sent certiffedmailHayeslip positively identified her signature onthe green return receipt card (1 197-198) The greencard bearing Hayeslip ssignaturewas received back atNLRB Region 26 on Monday 16 March at 10 37 a m(G C Exh lb) 9 The question is the date HayeslipsignedThe date shown is 3/13/87 followed by initialsthat appear to be JWHayeslip testified she did notinsert the date (1 197-198) The handwriting clearly isdifferentWhether JW was inscribed by Respondent sreceptionist the Postal service letter carrier or someoneelse is not establishedNevertheless it is clear all the circumstancespoint to the date of Friday 13 March as thee The parties do not dispute the date of 16 March and were willing tostipulate to the date I stated no stipulation was necessary if the date waslegibleThe parties represented that there was no problem with legibility(2 319-322)In fact there is a slight problem with legibility in that the1of the 16fallsmostly but not entirely on a preprinted line on thegreen card I agree with counsel however that the date is 16 March1987date Hayeslip signed the green return receipt card Theletterwas mailed Wednesday 11 March Hayeslip authenticates her signature and the signed green card wasdelivered to Region 26 the morning of Monday 16March I find that Hayeslip signed the green card onFriday 13 March 1987 The significance of this fact relates to the General Counsels argument Respondent discharged Baker because it concluded she was assistingReyna on the charge Reyna filed against CPT ioHayeslip identified a typed memo (G C Exh 28)dated 16 March and signed by Stumpf describingStumpf's suspension of Baker on Wednesday 11 March(2 273-274) In his memo Stumpf records that he suspended Baker the evening of 11 March and instructedher to leave the plant after reading the following statement to herYou are being suspended pending termination forconduct detrimental to the harmonious employeerelations desired at Continental s PET TechnologyPlantOlive BranchMississippi Specifically by soliciting on Company time other employees to bringsuitor support a suit filed by a terminated employeeand to dig up anything derogatory the employeecould about management specifically the QualityControl Supervisor and any or all Quality ConrolLead PeopleHarmonious employee relationship is the foundation for properous and continued employment fromwhich a healthy and prosperous industry can growAlthough out of town that week Barry testified hecalled the plant and learned from Manufacturing Manager George Erwin that there had been some problem withBaker Erwin reported that the corporate office was preparing something on the matter (1 43-44) Hayeslip alsocalled from her location possibly the evening of 11March According to Hayeslip Stumpf said before Bakerwas suspended she was crying pouting and was callingemployees away from their jobs trying to get dirt onStumpf and the shift leadersto use insome lawsuit Afterthe suspension StumpfsaidBaker acted irrationally byscreamingdown the hall(1200-201 ) IndeedStumpfs concluding two paragraphs of his suspensionmemo read (G C Exh 28)ElaineHayeslip (Human Resources Supervisor)and Jim Barry (Plant Manager) will return onMonday March 16th You may call and set up anappointment to talk with them on that dayDebra screamed comments to Pam May andJames Wright as she was leaving the plantIhope you are all satisfied-I in firedHayeslip testified Stumpf checked with or obtainedapproval fromManufacturingManager Erwin beforeStumpf suspended Baker and that the suspension wasbased on the events of 11 March (1 203-204) The complaint does not expressly attack the suspension but it° The complaintdoes notallege CPTviolated Sec8(a)(4) of the Actin discharging Baker CONTINENTAL CAN CO305does use the date of the suspension rather than the discharge date Aside from the motivation paragraphs therelevant allegation is in complaint paragraph 8whichreadsOn or about March 11 1987 Respondent discharged its employee Deborah F Baker3Hayeslip investigates on 13 March 1987When Hayeslip returned to the plant she conducted aninvestigationthat included interviews of Morton andHaney (1 202-204 2 274) I have found Hayeslip returned to the plant on Friday 13 March and conductedher interviews on that date Hayeshp prepared memosdated 16 March covering these interviews (1 204-210)Morton testified that the Hayeslip memo (G C Exh 26b)he signed is an accurate account of what he reported toHayeslip (2 251) Haney testified similarly respecting thememo(G C Exh 27a) that Hayeslip prepared concerning their conversation (2 264) Although the Morton andHaney memos begin with the recitation Hayeslip interviewed them on 16 March I have found the correct dateto be 13 March With the typing process necessary it isquite likely the memos were not typed until 16 Marchand therefore bear that date Although Haney signed on16MarchMorton didnot sign until31March TheMorton memo reads (G C Exh 26b)On 3/16/87 I interviewed Mark Morton MaintSpecialistD Blow Molding concerning an mcident involving Debra Baker Q C Inspector duringthe week beginning 3/8/87Mark stated that on Monday (3/9/87) he noticedthatDebra Baker who was working in the Downstream area was extremely upset and cryingWhenhe asked her what was wrong she told him that shewas upset about Rose Reyna She further stated thatshe was wanting to talk to Rose because it was notfairwhat the Company had done to herOn Wednesday (3/11/87) Mark noticed Debrawas smiling a lot and asked her if she was feelingbetterShe replied that she was feeling better because she had talked to Rose She made the statementWe ve got a planWe re going to getContinental for what they did to RoseShe explained that she and Rose were going to get alawyer and bring suit against ContinenalAt thatpointMark advised Debra to stay out of it becausepeople had tried to do that sort of thing before andto his knowledge Continental had never lost a caseDebra continued to plead Rose s situation and madethe statement that Rose had never talked about anybody or done any of the things she was accused ofMark explained to Debra that he had heard Rosetalk about people before and that he had also heardher talk about himeven to the point of sayingthat she was going to get him fired because shethought he did not process the machine correctlyHe told Debra that he had overheard her make thisstatement in the backroom while he was standing inthe labDebra then asked Mark if he had heard therumor that she got Rose firedWhen he told her hehad heard it she asked the name of the person whorepeated the rumor to him After he refused toname the person Debra told him she would go toMr Barry and he would get the name out of himShe became hysterical and shoutedI in tired ofyou saying that I got Rose fired' In an attempt tocalm Debra Mark replied I did not say thatt Youasked me if I had heard that you had something todo with getting her fired but I also told youthatishow rumors get startedShe told Mark that shewould get him fired if he did not tell her the nameof the person who repeated the rumor to him Herfinal remark to him was I in not going to let Continental get away with firing her'Although Haney testified Hayeslip s memo accuratelyrecorded their conversation in fact it covers only thesecond of two conversations Haney had with Baker andHayeslip erroneously records the (second) conversationasoccurring on Monday 9 March It is clear fromHaney s testimony that the first conversation was onMonday 9 March and that the second conversation wasthe next evening 10 March (2 259-260) Indeed JerryOlivera production supervisor who conferred withHaney on 10 March after observing Haney and Bakertalking that evening (2 262) prepared his own memo onthe subject In his memo Oliver dates the occasion as 10March (G C Exh 27b)The first conversation 9March occurred whenHaney observed Baker crying and asked her what waswrong Baker explained Reyna had been fired overwhat Baker did not know but that she was going to thequality control office to tell the people there to stoplaughing and hollering about Reyna s being fired Haneysuggested that Baker not do that (2 259-260) Shortlyafter the 3 30 p in shift started Tuesday 10 MarchBaker walked over to Haney and said she had seenReyna How is Rose doing asked Haney Baker repliedOh she s doing great She s got a lawyer and she sgoing to sue ContinentalHaney said she already knewthatTheir conversation continued but with the foregoing introduction I now can quote Hayeslip s memo Keepinmind that it in fact describes the conversation of 10March onlyOn March 16 1987 I interviewed CarolynHaney Lift Truck Operator-Blow Molding Deptregarding an incident involving Debra Baker Q CInspectorCarolyn explained to me that on thenight of 3/09/87Debra Baker approached hersaying that Rose (Reyna) had been fired and had alawyer and was going to sue Continental Carolynfurther stated that Debra said she was going to helpRose and stand behind her in court She askedCarolyn if she would do the same furthermore shewanted to know if Carolyn could tell her anythingonRick Stumpf or any of the Shift LeadersCarolyn explained that she did not know or workwith them much She told Debra that the only oneshe had ever heard about anyone having a problem 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith was Tommy Willett Debra replied to her thattheyweren t interested in him-that it was RickStumpf they were afterCarolyn told Debra atthis point to tell Rose hellobut she did not wantto be involvedOn Tuesday nightDebra again approachedCarolyn and told her she had seen Rose that dayand she was doing fine Carolyn told Debra that shedid not want any part of what she was talkingabout-that she just wanted to come to work anddo her job and go home-and to leave her aloneabout the matterThe only otheremployee witness Hayeslip spoke towas Pam May who reported that when Baker was leaving she did scream atMay (2 274-275)4 CPTs rules restricting solicitationsWhen Baker was hired she signed aWelcome' orientation letter containing six listed rules thatmust be observed(2 272-273 301-302)Rule 3 provides (R Exh4)3No selling or solicitation of any kind will bepermitted on the Company property except duringnonwork times On an attached form Baker signedwith the following acknowledgement (R Exh 4)Ihave read and understand the above instructions and agree to abide by them I understand thatfailure to do so may result in termination/s/ Deborah BakerEmployee s Signature1-36-86DateRespondents employee handbook contains a separaterule restricting solicitations(2 271-272Hayeslip)Therule reads(G C Exh 25 at 19)Distribution and SolicitationDistribution of advertising material handbills orother literature in working areas of the facility isprohibitedat any timeSolicitation by an employee of another employeeisprohibitedwhile either person is on workingtimeWorking time is all time when an employee sduties require that he/she be engaged in work tasksbut does not include an employees own time suchasmeal periods scheduled breaks time before orafter a shift and personal clean up timeThe General Counsel does not allege either of Respondent s rules to be unlawful either facially or by applicationPointing to an incident in mid February 1987inwhich Baker complained employee Michael Oysternwas soliciting employees to buy insurance a complaintBarry investigated (1 68-70 76-77) the General Counselargues disparity in that Barry there spoke with possiblewitnesses and with Oystern but here no one interviewedBaker for her version before she was suspended and fired(Br at 31)5CPT s decision to discharge BakerPlantManager Barry testified Baker was dischargedfor the reasons listed in her termination letter (1 41-42)As the senior person at the plant Barry testimomallytook responsibility for the decision to terminate Bakeralthough he testified both Erwin and Adams concurredBarry based his decision on Hayeslip s investigation forhe did not interview any of the employees He alsorelied on Baker s prior warnings (1 44-45) As for whattriggered Baker s suspension and discharge Barry testifeed it was her disrupting the work force and creatingchaos on that manufacturing floor on company timeThat is unacceptable That is a point where she had received a final reprimand by myself and her supervisor ona very similar situation several months prior creatingdisruptionContinuingBarry testified Bakerwas removing people from their work place and we were receiving-there was complaints received from employeesthat she was hindering them from performing their jobwhich they were concerned about (1 45-46) As earliernoted Barry testified that given his way he would haveterminated Baker when Reyna was fired (146-47 53)Barry (1 58 75) and Hayeslip (2 275) testified Baker hadnever previously been warned for soliciting employeesand (to Respondents knowledge) she had never previously done any solicitingThe testimony of Barry and Hayeslip concerning whatkind of soliciting constitutes a dischargeable offense reveals a flexible policy depending on the circumstancesBarry admits however that even soliciting employeeswho are working to buy Avon or Tupperware wouldnot be viewed as seriously as Baker s soliciting employees to take action against CPT in a lawsuit And Barryexplained Baker s soliciting employees to be involved inlegal actionagainst CPT played an important part in thedecision to discharge her (1 60-62)Hayeslip testified that selling Avon or Tupperware is aless serious offense than Baker sdetrimentalconductof digging up derogatory information or dirt on employees supervisors and management Such conductHayeslip testifiedwasdetrimentalto themanagement people trying to supervise her (2 276-278) According to Hayeslip the termination decision was notmade simply because of the soliciting for information tosupport a lawsuit but because it was to get smut ordirtagainst members of management and supervisorsThat was the big problem (2 309) Indeed HayesliptestifiedRespondent did not know what kind of lawsuitReyna would file (2 309) 111 Asked what she meant bydirtHayeslip testified it covered everything from howsupervisors treated employees to the sex lives of targetedsupervisors (2 309)Asked whether favoritism by supervisors would constitute dirtHayeslip said probably not if the allegationwas true but yes if the allegation was deliberately falseAs for such an allegation made in good faith but whichproved unfounded Hayeshp hadno answer(2 309-310)" Hayeslip s plea of ignoranceby CPT isIfindfalseAs I havefound Respondent learned on Friday 13 March-before the 16 Marchdecision to discharge Baker-that Reyna had filed her charge in this case CONTINENTAL CAN CO307Hayeslip s pretrial affidavit of 28 April includes thisexplanation (G C Exh 32 at 6)The reason that Baker was fired for soliciting is because shewas soliciting employees to join with herin a suit againstthe company Her actions unlike soliciting for Avon were detrimental to the companyBy detrimentalImean thatshe wassoliciting employees to do something that was adverse or harmful to the company It was not simply a question ofher soliciting employees to fabricate some untruthagainst the company By detrimental and harmful Imean that she was doing something that was goingto cost us money We can t stop her from filing suitbut we can keep her from getting her support forthe suit while she is being paid by the companyThe statement is of added significance because Hayeslip testifiedher corporate superior Robert Adams wasrepresentingCPT at the Board agent s interview ofHayeslip and it was Adams who suggested the first sentence of the quoted lines (2 314) At the hearing Hayeslip s testimony about smut or dirt seems to veer slightlyfrom her (and Adams) pretrial statement and fromBarry s testimony about the serious aspect of Baker s soliciting support for Reyna s lawsuit I find Hayeslip sopinion about the smut aspect of Baker s solicitation tobe speculation unsupported by the interviews Hayeslipherself recordedBased on Hayeslip s testimony that she interpreted dirttomean false information (2 310)Respondent argues(Br at 41)The basis of her discharge was her disruption of theworkforce and her attempts to get false informationabout supervisors from employees during workingtimeHayeslip s reference to dirt is based on her testimonyStumpf told her he had suspended Baker because inpart she had been calling employees away from theirjobs trying to get dirt on Stumpf and the shift leaders touse in some lawsuit That was before Hayeslip s investigationAs Stumpf did not testify I attach no weight tohis supposed reference to dirt In any event I find thedirt in this case under the recorded facts to be nothingmore than evidence of the complaints previously registered by supposedly Reyna and Baker-including favoritismon the basis of race by shift leaders in job assignments overtime assignments or other work related matters the alleged failure of QC Supervisor Stumpf to doanything to correct the problems and alleged sexual harassment by supervisors6Analysis and conclusions regarding BakeraThe prima facie caseEarlier I found in discussing Reyna s case that PlantManager Barry and HR Supervisor Hayeslip testifiedwith an unfavorable demeanor and I did not believethem I make the same finding here regarding their demeanor while testifying about Baker s case Although Iaccept some points of their testimony overall I disbelieve themRespecting the allegation of an 8(a)(3) violationRespondent observes that the only evidence pertains to theunion and election references in the anonymous letters of2 and 4 February 1987 Respondent argues that is notenough to establish a prima facie case regarding Baker sdischarge a month later (Br at 41-42) I disagree Barryadmits he personally wanted to fire Baker in substantialpart over her suspected involvement in writing the letters at thesame timehe fired Reyna and that the basisfor Baker s discharge included her involvement in writing the letters (1 46-47 53-54) In fact the references tounionand election appear solely in the portions ofthe letters CPT determined are in Baker s handwriting Ifind that a motivating reason for Respondents dischargeof Baker was the reference to union and election intheFebruary lettersreferencesRespondent deemedwritten by BakerAdams I find thought the absence of Reyna wouldchill Baker s support of the Union Baker s vigorous support for Reyna after Reyna s discharge served to reactsvate I find Barry s earlier opinion that Baker shouldhave been fired with Reyna A motivating reason I findfor the earlier opinion and for Barry s decision on 16March was to get rid of Baker because she posed athreat of bringing on another union election This findingis reinforced by Respondents admitted awareness as Idiscuss later that Baker was soliciting employees to support Reyna in a lawsuit against CPT Given the factReyna already had filed one unfair labor practice chargeagainst CPT in June 1986 it is reasonable to find as Ido that Respondent concluded Reyna s lawsuit couldwell be another unfair labor practice charge Any doubton that score was removed on Friday 13 March whenas I have found Hayeslip signed a green return receiptfor a copy of Reyna s charge in this case The admittedfacts prima facie establish that Respondent violated Section 8(a)(3) of the Act by discharging Deborah F Bakeron 16 March 1987In finding a prima facie violation I do not overlookthat Baker was suspended for her detrimental conduct 2days before Hayeslip received a copy of Reyna s chargeThat is of no moment because I find Respondent fearedReyna s lawsuit would likely be another unfair laborpractice charge Hayeslip revealed Respondents concernabout potential charges by Reyna when it admittedly didnot discipline her in October over the anonymous September Direct Line notes because in part CPT supposedly was gun shy from Reyna s last unfair labor practice chargeI turn now to the allegation that Baker s discharge violated Section 8(a)(1) independently Barry testified Bakerwas discharged for the reasons stated in her terminationletter (1 41-42)Even so Barry emphasizes two factorsFirstBaker s supposed disrupting the work force andcreating chaos on that manufacturing floor on companytimeThat is unacceptableHe tied this to the finalreprimand he had given Baker in August 1986 for causingdisruption (145-46)SecondBarry stresses thenature of Baker s soliciting (1 61-62) 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBaker s solicitations did not create disruption andchaos as Barry asserts Hayeslip s investigation the evidence on which Barry admits he relied(1 44-45)hardlyshows either disruption or chaos Barry overreaches inhis desire to get nd of Baker Hayeslip s report of herinterview with Mark Morton reflects it was Morton whoinitiatedboth his conversationswithBaker and thereport certainly contains no description of disruption ofthe work forcemuch less chaos on the manufacturing floor Although Baker is shown as taking a strangereactionwhen Morton answered her question whetherhe had heard the rumor that it was Baker who hadcaused Reynas discharge Respondent never describedthat isolated fact as a significantpart of thedisruptionand chaos on which Barry based his decisionInHayeslip s report of her interview with CarolynHaney there is no reference to other employees beingpresent or even nearby during the(second)conversationAlthough Haney testified there were other employees near them since they were in the downstreamwork area she also testified that just she and Baker wereconversing(2 264-265) Otherthan the disruption causedby the one to one conversation in a work area there isno evidence Baker s conversation with Haney distractedanyone much less disturbed them or createdchaosAswe know from the discussion on Reyna s case untilReyna complained about radios in the quality controllabRespondent permitted the playing of radios thereThere is no evidence Respondent fired those playingradioswhen Reyna complained Stumpf simply bannedthe playing of radios thereafterThe radioplaying therecreated more of a disruption in the quality control lab(by disturbing Reyna)thanBaker s conversation didhereAlthoughBarry testified Baker was removing employees from their work placeand employees complainedBakerwas hindering them from performingtheirjob (1 46)there is no evidence of such Hayeslip stestimony that Stumpf told her something to that effectwhen she telephoned from out of town besides beinghearsaywas before her investigation Hayeslip concedesshe had difficulty remembering what Stump told her thatevening(1201)Stumpf didnot testifyIdraw the adverse inference from his failureto testifythat had hedone so his testimony would not support what Hayeslipattributes to himMoreover I do not believe either Barry or HayeslipEach testified with an unpersuasive demeanor I especially find thatBarry exaggerated and embellished Hayeslip s report in this respect in an effort to supply what heperceived to be a legitimatepretext fordischargingBakerAs for thenature of Bakers solicitations it is clearthat in Barry s view the overriding vice in Baker s conduct was her soliciting employees to support Reyna in alawsuit againstCPT AsI have found Respondent knewvery well that lawsuit quite likely would be anotherunfair labor practice chargeAny doubtithad in this respect was removed onFriday 13March-3 days beforeitdecided to terminate Baker Baker s solicitations ofsupport of a fellow employee constitute concerted activityI find that the facts establish puma facie that Respondent violated Section 8(a)(1) of the Act by dischargingDeborah F Baker on 16 March 1987b CPT s defenseEven if it is found the General Counsel established apuma faciecaseRespondent argues that the evidencealso demonstrates CPT would have fired Baker regardless of her union or other concerted conduct This posetion apparently ties chiefly to its disruptionargument Indiscussingthe puma facie case I found the disruption argument to have no merit At no point in the evidencedoes either Barry or Hayeslip point to Baker s irrationalresponse to Mark Morton and say that it would havefired her solely for that one moment of behavior I donot overlook Baker s finalwarning in August 1986nor the fact that Barry testified he also relied on thatwarning The problem is that at thehearingRespondentmade no attempt to distinguish any of the evidenceBarry and Hayeslip insisted that it was all the factorscombined on which the discharge was based ThereforeRespondent has not demonstrated it would have firedBaker for her statement to Morton that she would seekto have him firedBaker s screamingat two employees as she departedfollowing her suspension pending termination can hardlybe called anirrationalresponse if the suspension itselfwas illegal 12 In any event Respondent makes no contention it would have fired Baker if the only factor involved from the days of 9 and 11 March was Baker sparting cry of anguish over hersuspensionRespondents companionargumentis that even if thesubject matter of Baker s solicitations was protected conduct her violation of Respondents valid no solicitationrulewas unprotected Respondent contends there is noshowing the no solicitation rule was enforced in a discriminatorymanner(Br at 51) The General Counselpoints to Hayeslip s testimony that had thesoliciting involved only Avon or Tupperware for example unaccompanied by the disruption Respondent attributes toBaker then the employee probably would not be discharged on a first offense (2 277) Barry s testimony issimilar ineffect (1 61-62)The problem with Respondents defense is that I donot believeitIn essenceRespondents argument here isthat it would have fired Baker for the soliciting nomatter what the soliciting was for because it violatedRespondents valid no solicitation ruleYet that is notthe testimony given by Barry and Hayeslip Both offscials indicated a lighter penalty could have issued hadthe soliciting been unaccompanied by Baker s disruptingother employees (Respondent thereby defines thedisrupting to mean employees other than the one solicited)But I have found there is no evidence of disruptionof employees outside the one to one conversations andthatRespondents inclusionof such factor is amakeweight added as a pretext to exaggerate the effectofBaker s conductTo borrow Judge Philip P12 As earlier noted complaint par 8 dates Bakers discharge as I 1March without specifying the suspension as a separate act CONTINENTAL CAN CO309McLeod s description inRockwell International Corp13Respondents characterization of Bakers soliciting as disruptive isnothing more than a euphemism for [Baker s]concerted activity of seeking support for ReynaSecond both Barry and Hayeslip stressed the overriding significance of the nature of the solicitation-Respondent viewed it far more seriously than any Avonselling because Baker was soliciting support of Reyna slawsuit against CPT Hayeslip s pretrial affidavit also reflects thismotivation clearlyMoreoverwhereas Respondent interviewed the person (Michael Oystern)Baker accused in February of selling insurance no oneinterviewed Baker and asked for her version of theevents of 9-11 MarchIn light of the foregoing I find that Respondent hasfailed to establish by a preponderance of the evidencethat it would have discharged Baker for reasons unassociated with the subject matter of her solicitation of employees Morton and Haney the evenings of 10-11 March1987Accordingly I find that Respondent violated Section 8(a)(1) and (3) of the Act by discharging DeborahF Baker on 16 March 1987The General Counsel did not allege Baker s suspensionon 11 March 1987 to be unlawful Complaint paragraph8which attacks Baker s discharge dates the discharge as11March Arguably the allegation encompasses both thesuspension and the discharge Because the matter wasnot briefed by the parties and because it is possible different considerations could apply to Baker s suspension Imake no finding respecting the suspension Thus Baker sbackpay period shall begin on 16 March rather than 11March And it will begin on 16 March rather than thepurported effective date of 17 March because Baker wasdeprived of working a full shift on 16 MarchCONCLUSIONS OF LAW1Respondent CPT is an employer within themeaningof Section 2(2) (6) and (7) of the Act2The Union is a labor organization within the meanIng of Section 2(5) of the Act3Respondent violated Section 8(a)(3) and (1) of theAct by discharging Rosie C Reyna effective 7 March19874 Respondent violated Section 8(a)(3) and (1) of theAct by discharging Deborah F Baker on 16 March 19875Respondent independently violated Section8(a)(1)of the Act by discharging Deborah F Baker on 16March 19876The unfair labor practices found affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfairlabor practices I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActRespondent must offer Rosie C Reyna and DeborahF Baker immediate and full reinstatement to their formerjobs or if those jobs no longer exist to substantially13Rockwell InternationalCorp278 NLRB55 (1986)enfd 814 F 2d1530 (11th Cir 1987)equivalent positionswithout prejudice to their seniorityor any other rights or privileges previously enjoyed andmake them whole for any loss of earnings and other benefits suffered as a result of the discrimination againstthem Backpay shall be calculated in the manner established in F WWoolworth Co90 NLRB 289 (1950)with interest computed as described inNew Horizons forthe Retarded283 NLRB 1173 (1987) 14Respondent must remove from its files any referenceto the unlawful discharges of Rosie C Reyna and Deborah F Baker and notify the employees in writing thatthis has been done and that the discharges will not beused against them in any wayOn these findings of fact and conclusions of law andon the entire record I issue the following recommended15ORDERThe Respondent Continental Pet Technologies Division of Continental Can Company IncOlive BranchMississippi its officers agents successors and assignsshall1Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supporting Graphic CommunicationsUnion Local 231 M or any other union(b)Discharging or otherwisediscriminating againstany employeefor engagingin concerted activities formutual aid or protection respecting wages hours orother terms and conditions of employment(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Rosie C Reyna and Deborah F Baker immediate and full reinstatement to their former jobs or ifthose jobs no longer exist to substantially equivalent positionswithout prejudice to their seniority or any otherrights or privileges previously enjoyed and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them in themanner set forth in the remedy section of the decision(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(c)Preserve and on request make available to theBoard or its agents for examination and copying allpayroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order14 283NLRB 1173 (1987)Interest will be computed at the short termFederal rate for the underpayment of taxes as set out in the 1986 amendment to 26U S C § 662115 If no exceptions are filed as providedby Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershall as provided in Sec102 48 ofthe Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(d) Post at its plant at Olive Branch Mississippi copiesof the attached notice markedAppendix 16 Copies ofthe notice on forms provided by the Regional DirectorforRegion 26 after being signed by the Respondent sauthorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply16 If thisOrder is enforcedby a judgmentof a United States court ofappeals the wordsin the noticereadingPosted by Order of the NationalLaborRelations Board shallreadPosted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT discharge or otherw se discriminateagainst any of you for supporting Graphic Communications Union Local 231 M or any other unionWE WILL NOT discharge or otherwise discriminateagainst any of you for engaging in concerted activitiesfor mutual aid or protection respecting wages hours orother terms and conditions of employmentWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Rosie C Reyna and Deborah F Bakerimmediate and full reinstatement to their former jobs orif those jobs no longer exist to substantially equivalentpositionswithout prejudice to their seniority or anyother rights or privileges previously enjoyed and WEWILL make them whole for any loss of earnings andother benefits resulting from their discharge less any netinterim earnings plus interestWE WILL notify each of them in writing that we haveremoved from our files any reference to their dischargesand that the discharges will not be used against them inany wayCONTINENTALPET TECHNOLOGIES DiviSION OF CONTINENTALCAN COMPANYINC